Woodward, J.:
This case as finally submitted to' the trial court presented a question of fact as to whether or not the passenger by adequate word or sign requested a transfer from the conductor at the time lie paid his fare. This question was decided in- favor of the plaintiff. I am of opinion that the decision upon the facts was justified by the evidence.
This being so, the question of law presented in behalf of the appellant as to the reasonableness of the rule requiring the request *528fpiy.fhe transfer to be made at the time of paying the fare^ is not •involved in this-case. .
The judgment of' the" Municipal Court should, -therefore, be affirmed,, with costs. . - ■ ,
Hirschberg, P. J., Jenks, Hooker and Miller, JJ., concurred.
Judgment of the Municipal Court affirmed, with costs.